Citation Nr: 1740694	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  06-31 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a disability manifested by tightness in the chest (chest disability). 

2. Entitlement to service connection for a disability manifested by numbness and tingling of hands and feet (nerve disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran has active duty service from March 1998 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. Jurisdiction now resides with the Pittsburgh, Pennsylvania RO.

This claim was previously remanded by the Board in November 2009 for additional development including a VA examination and opinion. This development has been completed and jurisdiction has returned to the Board. 


FINDINGS OF FACT

1. There is no current diagnosis for a disability manifested by tightness in the chest.

2. The preponderance of the evidence is against a finding that the Veteran has a disability manifested by tingling and numbness in the hands and feet.


CONCLUSIONS OF LAW

1. The criteria for service connection for a disability manifested by tightness in the chest have not been met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).

2. The criteria for service connection for a disability manifested by tingling in the hands and feet have not been met. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection is also warranted for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310 (a). To establish secondary service connection for a disability there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either (a) caused or (b) aggravated by the service-connected disability; compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability. 38 C.F.R. § 3.310 (a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Following a review of the relevant evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for both tightness in chest and numbness and tingling of hands and feet. The reasons are described below.

II(a). Service connection - tightness in chest 

The Veteran does not have a current chest disability due do disease or injury, and, therefore, service connection must be denied. 

The Veteran claims both of his disabilities came from a fall down the stairs while in service. Although this establishes an in-service event, the claim fails because the Veteran does not have a current chest disability due to disease or injury. 

The Board has considered all the evidence in the file, including the Veteran's lay statements discussing the symptoms he is experiencing. However, while the Veteran is competent to report his own symptoms, such as pain and chest tightness, the Board emphasizes that that, pain, in and of itself, is not a disability for which service connection may be granted without a disease or injury causing such pain. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service." Watson v. Brown, 4 Vet. App. 309 (1993). This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability." Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). There must be a current diagnosed disability for entitlement to compensation Id. A current disability is one shown near or after the current claim for benefits. Romanowsky v. Shinseki, 26 Vet. App. 303 (2013). 

Here, there is no competent evidence throughout the claims period that the Veteran has a current chest disability. In fact, the Board remanded this claim to give the Veteran an opportunity to submit additional documentation and for a VA examination and opinion in connection with this claim. In August 2016, the VA examiner stated in his rationale, that no condition could be diagnosed to support the Veteran's claimed condition of tightness of chest and shortness of breath. This opinion was given after two, in-person examinations for both cardio and respiratory conditions, respectively. 

The Veteran claims that his condition persisted after service. The Veteran reported in his 2005 VA examination that the first time he felt pain after his in-service fall was in 2005, when numbness to his arm radiated to his chest and he went to the emergency room, where he was informed he had a slipped disk in his back and eventually diagnosed with degenerative disc disease (DDD) for which he was later serviced connected. The Veteran, at one point during the appeal period, claimed that his chest disability was secondary to his service-connected DDD, but even a secondary service connection claim requires a current disability. Therefore, the Veteran cannot be granted service connection for his chest disability on a secondary basis either. 

The Veteran has not brought forth competent evidence of a current chest disability due to disease or injury to weigh against the 2016 VA medical examination and opinion.  Thus, there is no competent evidence of a current chest disability due to disease or injury, and the claim is denied on this basis.

II(b). Service Connection-numbness and tingling of the hands and feet 

The Veteran also cannot be service connected for a disability manifested by tingling of the hands and feet because the preponderance of the evidence is against a finding of a current disability. 

As stated above the Veteran's claims were remanded to give him a VA examination for this condition as well. During the Veteran's December 2016 peripheral nerve examination, the examiner found that although the Veteran reported symptoms of a disability affecting nerves, after much testing, there was no diagnosis that coincided with the Veteran's symptoms. The examiner opined that there was no objective evidence to support a diagnosis, as every test completed concluded the Veteran's results were all in the "normal" range. The Veteran reported that he had had additional testing done to support his claim in regard to his ability to stand and sit for extended periods of time, but those results were not made available to the examiner. 

Veteran has also been seeing a private chiropractor, who concluded that after treating the Veteran for several years, it was his medical opinion, the Veteran's "symptoms" of numbness were directly related to his fall in service. The Board acknowledges this opinion, however, the examiner provided this opinion without substantiating his opinion with clinical findings. Thus, the Board accords more probative value to the December 2016 examiner's conclusion that there is no current disability attributable to these symptoms. The 2016 examiner examined all the relevant nerves and made findings that they were all normal. The examiner acknowledged the Veteran's complaints of symptoms but could not find a disability to diagnose attributable to those symptoms. Thus, the statement from the chiropractor is outweighed by the 2016 examiner's opinon.  

The Board finds that the most persuasive competent evidence of record shows that the Veteran does not have a current disability manifested by tingling and numbness his in hands and feet. 

The Board again acknowledges that the Veteran's lay statements in regard to his claimed symptoms he experiences, such as the tightening in his chest and tingling in his hands and feet. However, the Veteran is not competent to diagnose himself with a chest disability or a disability manifested by numbness and tingling in the hands and feet upon which to predicate an award of compensation. The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). In this case, the Veteran is not competent to diagnose a chest or nerve disability. See Jandreau, 492 F.3d at 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). Because a chest disability and nerve disability are not diagnosed by readily identifiable features, it is not something a layperson is competent to identify. The Veteran is not competent to support the current disability element of his claim on the basis of his own lay assertions. Regardless, his lay statements are outweighed by the medical opinions obtained by VA, as those were made based on a thorough examination of the Veteran.

As there is no established current disability, there is no need to discuss the additional prongs for a direct or secondary service connection compensation claim as the fundamental requirement for both is a current disability.

In conclusion, the most probative evidence of record weighs against the Veteran's claims for service connection for tightness in chest or tingling and numbness in hands and feet. As the preponderance of the evidence is against claims, there is no reasonable doubt to be resolved, and the claims are denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability manifested by tightness of chest is denied.

Entitlement to service connection for a disability manifested numbness and tingling of hands and feet is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


